Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Claims
Claims 1, 11, 13, and 18 have been amended. Claims 1-20 are pending and rejected in the application.  

Response to Arguments

 Applicant Argues 
n contrast, the claims, as newly presented, recite: “the first application configured to operate on [or process] the one or more subsets of data .. . [and] convert [converting], by the first application, the data labeled with the first set of fields to data labeled with a native set of fields that is specific to the first application for processing [use in operations performed] by the first application other than to convert the data labeled with the first set of fields.” Dingman does not disclose these claim features.

Examiner Responds:
Applicant’s 35 USC § 103 arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Battagin et al. U.S. Patent Publication (2005/0278307; hereinafter: Battagin) in view of Ramineni et al. U.S. Patent Publication (2011/0238620; hereinafter: Ramineni) and further in view of Li et al. U.S. Patent (2007/0208765; hereinafter: Li) 

Claims 1 and 11
As to claims 1 and 11, Battagin discloses a computer-implemented method for performing data integration, the method comprising: 
establishing a connection between a first application and a first remote database (Abstract, paragraph[0011]-paragraph[0012], “Once the data connection file has been returned to the client computer, the application program may utilize the contents of the file to establish a connection to the data source…etc.”, the reference describes establishing a connection between an application program (i.e., first application) and a data source (i.e., a first remote database).), wherein the connection is established using a connection file containing metadata required to establish the connection (paragraph[0029]-paragraph[0030], “includes a data connection file that stores data for establishing a connection to a data source, such as the network address and the database location for the data source… According to embodiments of the invention, the data connection repository 14 may also store one or more metadata properties associated with each data connection file…etc.”, the reference describes using a connection file metadata to establish a connection to the source data.); 

Battagin does not appear to explicitly disclose wherein the connection file defines one or more subsets of data in the first remote database that the first application is authorized to access, the first application configured to operate on the one or more subsets of data;
requesting, by the first application, data from the first remote database labeled with a first set of fields, wherein the connection file metadata is used to determine whether the requested data belongs to the one or more subsets of data that the first application is authorized to access;
after determining that the first application is authorized to access the requested data, importing the data labeled with the first set of fields from the first remote database; 
converting, by the first application, the data labeled with the first set of fields to data labeled with a native set of fields that is specific to the first application for use in operations performed by the first application other than converting the data labeled with the first set of fields; and 
providing the data labeled with the native set of fields to a user of the first application.

However, Ramineni discloses wherein the connection file defines one or more subsets of data in the first remote database that the first application is authorized to access (paragraph[0031]-paragraph[0033], “The authorization data represents an authorization by the user to transfer data between the local database 110 and the remote database 130…etc.”), the first application configuration configured to operate on the one or more subsets of data (paragraph[0042], “the user of the client machine 190 may have access to only a portion of the local database 110 (e.g., 50 local records out of 50,000 total local records), and the first summary may be generated based on that portion (e.g., the subset)…etc.”);
requesting, by the first application, data from the first remote database labeled with a first set of fields (paragraph[0031], “The access module 410 accesses the local database 110 and the remote database 130, as well as authorization data (e.g., stored at the transfer machine 180 or at the client machine 190) of a user of the client machine 190…etc.”), wherein the connection file metadata is used to determine whether the requested data belongs to the one or more subsets of data that the first application is authorized to access (paragraph[0031]-paragraph[0033], “The access module 410 may access all or part of the local database 110 and all or part of the remote database 130…etc.”);
after determining that the first application is authorized to access the requested data, importing the data labeled with the first set of fields from the first remote database (paragraph[0033], “Additionally, the authorization data includes authentication data (e.g., login credentials) that authenticates (e.g., verifies or validates) the user to the remote machine 140 for access to all or part of the remote database…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Battagin with the teachings of Ramineni to transfer authorization data to access a remote database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Battagin with the teachings of Ramineni to search and find matching records in two different databases (Ramineni: paragraph[0015]).

The combination of Battagin and Ramineni do not appear to explicitly disclose converting, by the first application, the data labeled with the first set of fields to data labeled with a native set of fields that is specific to the first application for use in operations performed by the first application other than converting the data labeled with the first set of fields; and 
providing the data labeled with the native set of fields to a user of the first application.

However, Li discloses converting, by the first application, the data labeled with the first set of fields to data labeled with a native set of fields that is specific to the first application for use in operations performed by the first application other than converting the data labeled with the first set of fields (figure 1, paragraph[0092], “Data Exchange Mapping Definer component. Defined mapping information can, for example, identify OPTSA database data fields that correspond to each of the PMSA data fields, specify an order in which the data in the PMSA data fields should be imported, define which of the PMSA data fields should be imported and which should not, define preferences such as types of data formats to use for specified types of data…etc.”); and 
providing the data labeled with the native set of fields to a user of the first application (figures 8 and 9, paragraph[0097]-paragraph[0098], “FIG. 8 is a flow diagram of an embodiment of the Data Exchange Mapping Definer routine 800. The routine allows a user to define a mapping between types of data stored in a PMSA project data file and corresponding data fields in database tables of an OPTSA database, as well as to optionally define various other information that affects the import of project data from a PMSA data file and/or the export of data to a PMSA data file…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Battagin with the teachings of Ramineni and Li to convert data from a database to a software application which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Battagin with the teachings of Ramineni and Li to facilitate data exchange with a software application having multiple users in such a way as to support the user of the exchanged data by those multiple users (Li: paragraph[0012]). 

Claims 4 and 14
As to claims 4 and 14, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 1, as noted above, and Battagin further disclose wherein the connection file is shared with a plurality of collaborative users of the first application by an administrator of the first remote database, wherein the plurality of collaborative users includes the user (paragraph[0007], “quick access may be had to the information necessary to connect to a data source, the data may be easily published and shared with other users…etc.”).

Claims 6 and 16 
As to claims 6 and 16, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 1, as noted above, and Li further disclose receiving, from the user, a modification of the data labeled with the native set of fields to obtain modified data labeled with the native set of fields (figures 8 and 9, paragraph[0097], “FIG. 8 is a flow diagram of an embodiment of the Data Exchange Mapping Definer routine 800. The routine allows a user to define a mapping between types of data stored in a PMSA project data file and corresponding data fields in database tables of an OPTSA database…etc.”); 
converting the modified data labeled with the native set of fields to modified data labeled with the first set of fields (figures 8 and 9, paragraph[0097], “FIG. 8 is a flow diagram of an embodiment of the Data Exchange Mapping Definer routine 800. The routine allows a user to define a mapping between types of data stored in a PMSA project data file and corresponding data fields in database tables of an OPTSA database…etc.”); and 
transmitting the modified data labeled with the first set of fields to the first remote database (paragraph[0098], “The routine begins at step 805 where an indication is received of PMSA data fields and of OPTSA data fields for which mapping information will be defined. In some embodiments, a PMSA or OPTSA type may merely be specified, with pre-defined or accessible information about the data fields used by the indicated types of software applications retrieved and used by the routine…etc.”). 

Claims 7 and 17
As to claims 7 and17, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 1, as noted above, and Li further disclose receiving, from the first remote database, additional data in the first format when the additional data in the first format is added to the first remote database (paragraph[0099], “After step 805, the routine continues to step 810, where indications are optionally received from the user to define some or all of the PMSA data fields as not being required to have a corresponding OPTSA data field. After step 810, the routine continues to step 815 to define correspondences between each required PMSA data field and one or more OPTSA data fields based on received user instructions. Correspondences may also optionally be defined for non-required PMSA data fields….etc.”).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Battagin et al. U.S. Patent Publication (2005/0278307; hereinafter: Battagin) in view of Ramineni et al. U.S. Patent Publication (2011/0238620; hereinafter: Ramineni) and further in view of Li et al. U.S. Patent (2007/0208765; hereinafter: Li) and further in view of Fradkov et al. U.S. Patent Publication (2014/0019511; hereinafter: Fradkov) 

Claims 2 and 12
As to claims 2 and 12, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose further comprising establishing a second connection between the first application and a second remote database while the first application is still connected to the first remote database.

However, Fradkov discloses further comprising establishing a second connection between the first application and a second remote database while the first application is still connected to the first remote database (paragraph[0199], “In a single RQL programs, multiple connection to multiple Data Sources can be used simultaneously…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Battagin with the teachings of Ramineni, Li, and Fradkov to connect to multiple databases simultaneously which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Battagin with the teachings of Ramineni, Li, and Fradkov to efficiently connect to provide an add-on transaction system that interfaces a network of users with an existing on-line transaction execution system, without requiring significant modifications to the functionality and protocol of such transaction execution system (Fadkov: paragraph[0011]). 

Claims 3 and 13
As to claims 3 and 13, the combination of Battagin, Ramineni, Li and Fradkov discloses all the elements in claim 2, as noted above, and Li further disclose wherein data in the second remote database is labeled with a second set of fields (figures 8 and 9, paragraph[0097], “FIG. 8 is a flow diagram of an embodiment of the Data Exchange Mapping Definer routine 800. The routine allows a user to define a mapping between types of data stored in a PMSA project data file and corresponding data fields in database tables of an OPTSA database…etc.”), and the system further comprises imported data labeled with the second set of fields from the second remote database and convert, by the first application, the data labeled with the second set of fields to additional data labeled with the native set of fields (figures 8 and 9, paragraph[0097], “FIG. 8 is a flow diagram of an embodiment of the Data Exchange Mapping Definer routine 800. The routine allows a user to define a mapping between types of data stored in a PMSA project data file and corresponding data fields in database tables of an OPTSA database…etc.”). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Battagin et al. U.S. Patent Publication (2005/0278307; hereinafter: Battagin) in view of Ramineni et al. U.S. Patent Publication (2011/0238620; hereinafter: Ramineni) and further in view of Li et al. U.S. Patent (2007/0208765; hereinafter: Li) and further in view of Sinha et al. U.S. Patent Publication (2016/0357971; hereinafter: Sinha) 

Claims 5 and 15
As to claims 5 and 15, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the data labeled with the first set of fields is hidden from the user.

However, Sinha discloses wherein the data labeled with the first set of fields is hidden from the user (paragraph[0073], “The content associated with the protected sections may be presented as blurred content, hidden content, content hidden by an indication of the content's protection…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Battagin with the teachings of Ramineni, Li, and Sinha to have hidden content which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Battagin with the teachings of Ramineni, Li, and Sinha to protect portions of electronic documents using parallel and hierarchical password protection on specific sections of electronic documents (Sinha: paragraph[0003]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Battagin et al. U.S. Patent Publication (2005/0278307; hereinafter: Battagin) in view of Ramineni et al. U.S. Patent Publication (2011/0238620; hereinafter: Ramineni) and further in view of Li et al. U.S. Patent (2007/0208765; hereinafter: Li) and further in view of Moromisato et al. U.S. Patent Publication (2009/0138808; hereinafter: Moromisato) 

Claims 8 and 18
As to claims 8 and 18, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 7, as noted above, and Li further disclose wherein the connection file is shared with a plurality of collaborative users of the first application by an administrator of the first remote database (figures 8 and 9, paragraph[0097], “FIG. 8 is a flow diagram of an embodiment of the Data Exchange Mapping Definer routine 800. The routine allows a user to define a mapping between types of data stored in a PMSA project data file and corresponding data fields in database tables of an OPTSA database…etc.”), wherein the plurality of collaborative users includes the user(figures 8 and 9, paragraph[0097], “FIG. 8 is a flow diagram of an embodiment of the Data Exchange Mapping Definer routine 800. The routine allows a user to define a mapping between types of data stored in a PMSA project data file and corresponding data fields in database tables of an OPTSA database…etc.”)

Li does not appear to explicitly disclose the receiving of the additional data in the first format causes a notification to be transmitted to the plurality of collaborative users.

However, Moromisato discloses the receiving of the additional data in the first format causes a notification to be transmitted to the plurality of collaborative users (paragraph[0019], “Still another embodiment may have a notification mechanism that alerts members when monitored objects change…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Battagin with the teachings of Battagin, Ramineni, Li, and Moromisato to provide notifications to additional users which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Battagin with the teachings of Battagin, Ramineni, Li, and Moromisato to provide attributes of a collaboration system in a folder-based file system (Moromisato: paragraph[0001]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Battagin et al. U.S. Patent Publication (2005/0278307; hereinafter: Battagin) in view of Ramineni et al. U.S. Patent Publication (2011/0238620; hereinafter: Ramineni) and further in view of Li et al. U.S. Patent (2007/0208765; hereinafter: Li) and further in view of Velusamy et al. U.S. Patent Publication (2009/0119575; hereinafter: Velusamy) 


Claims 9 and 19
As to claims 9 and 19, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein establishing the connection between the first application and the first remote database comprises using an application programming interface associated with the first remote database, the method further comprising: importing the application programming interface of the first remote database into the first application and providing, using the first application, the user with suggested autocomplete functions to be performed in the first application.

However, Velusamy discloses wherein establishing the connection between the first application and the first remote database comprises using an application programming interface associated with the first remote database, the method further comprising: importing the application programming interface of the first remote database into the first application and providing, using the first application, the user with suggested autocomplete functions to be performed in the first application (Abstract, paragraph[0013] and paragraph[0017]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Battagin with the teachings of Ramineni, Li, and Velusamy to provide notifications to provide autocomplete functions which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Battagin with the teachings of Ramineni, Li, and Velusamy to provide robust techniques for efficient, automatic, and accurate complement of information (Velusamy: paragraph[0002]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Battagin et al. U.S. Patent Publication (2005/0278307; hereinafter: Battagin) in view of Ramineni et al. U.S. Patent Publication (2011/0238620; hereinafter: Ramineni) and further in view of Li et al. U.S. Patent (2007/0208765; hereinafter: Li) and further in view of Chakra et al. U.S. Patent Publication (2011/0321147; hereinafter: Chakra) 

Claims 10 and 20
As to claims 10 and 20, the combination of Battagin, Ramineni, and Li discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the connection file includes tokens to access the one or more subsets of data. 

However, Chakra discloses wherein the connection file defines one or more subsets of data in the first remote database that the first application is authorized to access (paragraph[0008], “Provided are a method, computer program product, and system for generating a temporary data access token for a subset of data for a specific period of time for a non-registered user who did not register with a computer providing access to the subset of the data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Battagin with the teachings of Ramineni, Li, and Chakra to provide token access to a subset of data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Battagin with the teachings of Ramineni, Li, and Chakra to generate dynamic and flexible temporary access for users who did not registers with a computer providing access (Velusamy: paragraph[0006]-paragraph[0008]).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawaune Conyers whose telephone number 571-270-3552.  The examiner can normally be reached on 9-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152